Citation Nr: 0335226	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Timeliness of an appeal from the determination that left 
pneumothorax, pulmonary contusion; cardiac contusion; 
multiple rib fractures; and frontal/right parietal 
contusions/hematoma, subarachnoid hemorrhage were not 
incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to October 
1998.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO) that determined the veteran had not 
filed a timely appeal to an earlier September 1999 rating 
decision of the Houston, Texas, RO.


FINDINGS OF FACT

1.	A September 1999 rating action determined that the 
veteran's left pneumothorax, pulmonary contusion; 
cardiac contusion; multiple rib fractures; and 
frontal/right parietal contusions/hematoma, subarachnoid 
hemorrhage were not incurred in the line of duty and the 
claims of entitlement to service connection were denied.

2.	On September 23, 1999, the RO mailed a letter to the 
veteran notifying him of the above determination and the 
veteran filed a Notice of Disagreement (NOD) in December 
1999.

3.	On January 26, 2000, the RO mailed a Statement of the 
Case (SOC) to the veteran with respect to the line of 
duty determination.

4.	A substantive appeal was not filed within 60 days of the 
SOC or within one year of the notice of the rating 
action being appealed.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal with regard to 
the determination that left pneumothorax, pulmonary 
contusion; cardiac contusion; multiple rib fractures; and 
frontal/right parietal contusions/hematoma, subarachnoid 
hemorrhage were not incurred in the line of duty.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.303 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The November 2001 RO decision and the April 2002 SOC advised 
the veteran of the laws and regulations pertaining to the 
timeliness of an appeal.  These documents informed the 
veteran of the evidence of record and explained the reasons 
and bases for denial.  The veteran was specifically informed 
that his appeal was being denied because he had not appealed 
the September 1999 rating decision within 1 year of September 
23, 1999 or within 60 days of the date of the initial SOC 
(January 26, 2000).  The SOC made it clear to the veteran 
that in order to prevail on his claim, he needed to present 
evidence that he had filed his appeal on time.  The veteran 
did present such argument, arguing that he had completed a VA 
Form 1-9 in September 2000 and that either the RO or the 
Disabled American Veterans must have lost or misplaced his 
appeal.  The veteran's representative made the same argument, 
presenting a memorandum dated September 21, 2000 that 
suggested a Form 1-9 substantive appeal had been filed. 

The Board notes that the evidence reflects the veteran was 
sufficiently notified of what would be needed to grant his 
appeal and he was notified what action he needed to take.  
The veteran did, in fact, take the necessary action, and did 
make a relevant argument.  The Board notes that recently the 
United States Court of Appeals for the Federal Circuit 
invalidated the regulation that allowed the RO to send a 
letter containing a deadline for submitting evidence that is 
less than the one-year called for by the VCAA.  See, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In this case, the 
veteran did, in fact, provide additional evidence, and the 
veteran was not misled about his rights to submit evidence 
because no such letter was sent.  In light of the fact that 
the veteran has had more than one year to submit evidence and 
has submitted evidence and has not indicated that there is 
additional evidence forthcoming, the Board finds that there 
is no prejudice to the veteran in proceeding with his appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no 
indication that there is more information or medical evidence 
to be found with respect to the veteran's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

II.  Timeliness of Substantive Appeal

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2003).  Except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file an NOD with a determination by the 
agency of original jurisdiction (AOJ) within one year that 
that agency mails notice of the determination.  38 C.F.R. 
§ 20.302(a) (2003).  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  Id.  

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
the AOJ mails the SOC to the appellant, or within the 
remainder of the 1 year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date mail mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(b)(1) (2003).

Except in the case of simultaneously contested claims, if a 
claimant submits additional evidence within 1 year of the 
date of mailing of the notification of the determination 
being appeals, and that evidence requires that the claimant 
be furnished a Supplemental Statement of the Case (SSOC), 
then the time to submit a substantive appeal shall not end 
sooner than 60 days after such SSOC is mailed to the 
appellant, even if the 60 days period extend beyond the 
expiration of the 1-year appeal period.  38 C.F.R. 
§ 20.302(b)(2) (2003).

Except as provided in § 20.302(b) of this part, the filing of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  38 C.F.R. 
§ 20.304 (2003).

It was determined that the veteran's left pneumothorax, 
pulmonary contusion; cardiac contusion; multiple rib 
fractures; and frontal/right parietal contusions/hematoma, 
subarachnoid hemorrhage were not incurred in the line of duty 
by a rating decision dated in September 1999.  The veteran 
was notified of this decision on September 23, 1999.  The 
veteran timely filed an NOD with respect to this 
determination which was received December 3, 1999.  The RO 
issued an SOC to the veteran on January 26, 2000.  The 
veteran did not submit additional pertinent evidence relating 
to this claim after the mailing of the SOC that would have 
necessitated an SSOC.  The veteran's representative mailed a 
memorandum, received May 31, 2001, that referenced a 
September 21, 2000 memorandum and substantive appeal that was 
purportedly filed with respect to this claim.  No substantive 
appeal was in the claims folder and there was no copy of a 
memorandum dated September 21, 2000.  On August 20, 2001, the 
RO received a statement from the veteran along with a copy of 
a memorandum dated September 21, 2000.  Both the May 31, 2001 
and August 20, 2001 dates are more than one year after 
September 23, 1999 and therefore do not constitute a timely 
appeal.  

The veteran and his representative claim that a Substantive 
Appeal was filed on or about September 21, 2000, but no such 
document was received by the RO.  The regulations make it 
clear that in order for an appeal to be perfected, the 
Substantive Appeal must be received within one year of the 
date of the rating decision or within 60 days of the date of 
the SOC whichever is later.  38 C.F.R. § 20.302(a) (2003).  
The Board is mindful of the arguments advanced by the veteran 
and his representative that the Form 1-9 was completed and 
sent to the representative and that it somehow never made it 
to the RO.  However, the September 1999 substantive appeal 
has never surfaced.  Assuming, without conceding, that the 
September 21, 2000 memorandum from the representative was 
submitted in a timely manner, it only mentions that the 
veteran had contacted the representative with respect to 
submitting a substantive appeal.  On its face, it does not 
indicate that a substantive appeal was submitted.  The 
memorandum itself does not allege specific error of fact or 
law in the September 1999 determination that could be 
construed as a substantive appeal.  See 38 C.F.R. § 20.202 
(2003).  Accordingly, there is no basis for concluding that a 
substantive appeal was timely filed.


ORDER

The veteran having failed to timely perfect an appeal with 
respect to the determination that his left pneumothorax, 
pulmonary contusion; cardiac contusion; multiple rib 
fractures; and frontal/right parietal contusions/hematoma, 
subarachnoid hemorrhage were not incurred in the line of 
duty, the appeal is dismissed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



